TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00687-CR




Robert Kramer, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-08-300181, HONORABLE BOB PERKINS, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Robert Kramer seeks to appeal a judgment of conviction for failure to
comply with sex-offender registration requirements.  The trial court has certified that this is a
plea bargain case and Kramer has no right of appeal.  The appeal is dismissed.  See Tex. R. App.
P. 25.2(a)(2), (d).
 
                                                                        ___________________________________________
                                                                        Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed for Want of Jurisdiction
Filed:   December 2, 2010
Do Not Publish